Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “round destination” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The term “round destination”, recited in par. [0226], [0270], [0275], [0279], [0437], [0443], [0446], and [0502], is non-idiomatic and unclear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
According to the approach used by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (See MPEP 2164), There are many factors 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, the specification describes using a “round destination” (see also claim 6). The term “round destination” is not a known term in the art, is not idiomatic English, and is not defined in Applicant’s specification.
Considering the Wands factors above: (A) the breadth of the claims includes the use of a “round destination”; (B) the nature of the invention relies upon a determination of a “round destination”; (C-E) with “round destination” not being a known term in the art and being non-idiomatic English, one of ordinary skill in the art would not clearly understand what is meant or predictable by a “round destination”; (F) the inventor provides no direction as to the definition of “round destination”; (G) the specification provides a working example of using a “round destination”, but does not provide a 
The amount of experimentation that would be needed by one of ordinary skill in the art would be undue, primarily due to factor F, since one would not be able to make the invention without knowing what is meant by a “round destination”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 6, the claim recites “The medical cart according to claim 5, wherein, based on a result of determination of whether it is a round destination, when it is determined that it is the round destination, the decimating processing is performed and when it is determined that it is not the round destination, the decimating processing is not performed”. The claim is not clear as to what “it” refers to. A “round destination” is 

Regarding claim 9, the claim recites a conditional limitation “when it is determined …”. A prior apparatus need not expressly disclose the conditional limitation to anticipate the claim so long as the conditional limitation is not expressly contradicted. Examiner recommends amending the claim to use “configured” claim language so that the hardware processor is expressly configured to perform the recited processing based on the determination.

Regarding claim 10, the claim recites the limitations “the instruction” and “the image processing” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Further the limitation “it is determined” is unclear as to what is performing the determined. 
Claim 10 presently recites only a conditional limitation “when it is determined that …” If a prior art apparatus anticipates claim 5, it also anticipates claim 10 so long as the conditional limitation is not expressly contradicted.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 6, the claim recites “when it is determined that it is not the round destination, the decimating processing is not performed”. However, claim 5, upon which claim 6 depends, requires decimating processing. Claim 6 thus fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mehi (US 2007/0239001 A1).

Regarding claim 5, Mehi discloses a medical cart which obtains dynamic image data including a plurality of sets of frame image data, the medical cart comprising: a hardware processor (2422) which generates the dynamic image data, and which performs a decimating processing in which some of the frame image data is decimated from the generated dynamic image data; and a display (monitor) which displays a dynamic image based on the decimated dynamic image data (general overview of 

Regarding claim 6, as best understood, Mehi discloses the medical cart according to claim 5, wherein the hardware processor is configured to determine a destination for sending data (i.e., the display; par. [0264]).

Regarding claim 7, Mehi discloses the medical cart according to claim 5, wherein, the hardware processor performs an image processing on the decimated dynamic image and generates processed image data, and the display displays the dynamic image based on the processed image data (par. [0214]-[0312]).

Regarding claim 8, Mehi discloses the medical cart according to claim 5, wherein, the hardware processor performs an image processing automatically (par. [0264]).

Regarding claim 9, as best understood, Mehi discloses the medical cart according to claim 5, wherein, the hardware processor determines whether an instruction to perform an image processing for diagnosis is received, and when it is determined that the instruction to perform image processing for diagnosis is received, the hardware processor performs the image processing on the generated dynamic image data (par. [0214]-[0312]).

Regarding claim 10, as best understood, Mehi discloses the medical cart according to claim 5, and does not expressly contradict the further limitations of claim 10. Accordingly, in view of the 35 USC 112(b) rejection above, Mehi anticipates claim 10.

Regarding claims 12-13, Examiner refers to the rejection of claim 5 above, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi as applied to claim 5 above, and further in view of Hwang (US 7,549,961 B1).

Regarding claim 11, Mehi discloses the medical cart according to claim 5, wherein the hardware processor decimates the generated dynamic image data to make the frame image data less then the generated dynamic data (par. [0264]).
Mehi does not expressly disclose the frame image data is half or less.
Hwang discloses image frame data is decimated to half or less (a reduction by a factor of 4 or 16; col. 13 ln. 66 - col. 14 ln. 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mehi in view of the teachings of Hwang so that the frame image data is half or less (i.e., a factor of two or more, e.g., 4 or 16), since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case, Mehi discloses reducing the data), it is not inventive to Hwang). See MPEP 2144.05(II)(A).
One would have been motivated to do so to gain an advantage recited in Hwang of permitting “real-time” video streaming (Hwang, col. 14 ln. 20-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884